         Case 17-03412 Document 42 Filed in TXSB on 07/30/19 Page 1 of 23



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                           ENTERED
                                                                                           07/30/2019
IN RE:                                           §
BLACK ELK ENERGY OFFSHORE                        §       CASE NO: 15-34287
OPERATIONS, LLC, et al                           §
       Debtors                                   §
                                                 §       CHAPTER 11
                                                 §
RICHARD S. SCHMIDT                               §
     Plaintiff                                   §
                                                 §
VS.                                              §       ADVERSARY NO. 17-03412
                                                 §
THE GRAND LTD                                    §
      Defendant                                  §

                                  MEMORANDUM OPINION

         This dispute arose from a series of three-party transactions between Black Elk Energy

Offshore Operations, LLC; The Grand, Ltd.; and Freedom Well Services, LLC (“FWS”) in 2015.

The net result of these transactions was the payment of $700,000.00 from Black Elk to The

Grand. However, rather than satisfy Black Elk’s debts, these payments were credited to invoices

FWS owed The Grand. In return for these payments, Black Elk received a dollar-for-dollar

reduction in indebtedness that Black Elk owed FWS.

         Richard Schmidt, Trustee of the Black Elk Litigation Trust, initiated this adversary

proceeding to recover these payments made to The Grand by Black Elk. (ECF No. 1 at 1–2).

The Trustee’s complaint alleges three causes of action against The Grand:

        Payments Black Elk made to The Grand constitute either preferential transfers under 11
         U.S.C. § 547(b) or fraudulent transfers under 11 U.S.C. § 548(a)(1)(B).

        The Grand is liable for these purported transfers under 11 U.S.C. § 550.

        The Court should disallow any claim The Grand has asserted against Black Elk.

(ECF No. 1 at 2).


1 / 23
         Case 17-03412 Document 42 Filed in TXSB on 07/30/19 Page 2 of 23



         The Grand disputes the Trustee’s allegations, arguing that the payments in question fail to

satisfy the Bankruptcy Code’s requirements for preferential and fraudulent transfers. (ECF No.

35 at 9–17). Alternatively, The Grand asserts that the payments in question are subject to the

new value defense in 11 U.S.C. § 547(c)(4). (ECF No. 35 at 17). The parties filed cross motions

for summary judgment. (See ECF Nos. 32 and 35).

         The Court:

        Dismisses the Grand’s motion for mandatory joinder and dismissal under Federal Rule of
         Bankruptcy Procedure 7019;

        Issues a $700,000.00 money judgment in favor of the Trustee and against The Grand; and

        Disallows any claims by The Grand against the Estate; and

        Denies all other relief.


                                            Background

                                            The Parties

         Black Elk was founded in 2007 and based its business model on producing oil and gas

from abandoned oil wells that other operators ignored. (Case No. 15-34287; ECF No. 1783 at 3).

The 2008 financial crisis and a rapid decline in oil prices led to financial difficulty for Black Elk.

(Case No. 15-34287; ECF No. 1783 at 3). Ultimately, Black Elk succumbed to its financial

struggles on August 11, 2015, when several creditors filed an involuntary chapter 7 bankruptcy

petition against Black Elk. (Case No. 15-34287; ECF No. 1). At Black Elk’s request, the Court

granted relief and the case was converted to chapter 11. (Case No. 15-34287; ECF No. 69).

         Freedom Well Services, LLC (“FWS”) is an affiliate of Black Elk, which was founded in

April 2011 by former Black Elk officers. (Black Elk Form 10 Q, September 30, 2012). FWS




2 / 23
         Case 17-03412 Document 42 Filed in TXSB on 07/30/19 Page 3 of 23



performed decommissioning, plugging, and abandonment work on offshore wells. (Black Elk

Form 10 Q, September 30, 2012).

         The Grand provides support vessels to the offshore oil and gas industry. (ECF No. 35 at

1). The Grand’s fleet consists of eight barges and lift boats, which are equipped with cranes to

assist offshore operations such as “well maintenance, decommissioning, and construction.”

(ECF No. 35 at 1). The Grand’s boats also have living quarters that provide its crew and other

contractors with access to amenities while working offshore. (ECF No. 35 at 1).

                           Contractual Obligations Between the Parties

         The present dispute between the Trustee and The Grand arose from the intertwined

contractual relationships among these three parties. Both Black Elk and FWS independently

contracted for the use of The Grand’s vessels to perform offshore work. (ECF No. 35 at 2).

After the vessels performed the requisite work and returned to port, The Grand issued invoices to

the contracting party to collect payment for services provided. (ECF No. 35 at 2).

         From November 2014 to July 2015, The Grand performed offshore support work for

Black Elk. (ECF No. 35 at 2). In December 2014, The Grand issued seven invoices to Black

Elk for a portion of work performed that totaled $100,000.00. (ECF No. 30 at 4).

         The Grand also contracted to provide FWS with lift boats between February and April

2015 to assist with FWS’s decommissioning work. (ECF No. 35 at 2). In March and April

2015, The Grand issued twenty-nine invoices to FWS, which totaled $700,000.00 in requested

payments. (ECF No. 30 at 5–7).

         A contractual relationship also existed between Black Elk and FWS, which began prior to

Black Elk’s bankruptcy case, when FWS performed decommissioning work for Black Elk. (ECF




3 / 23
         Case 17-03412 Document 42 Filed in TXSB on 07/30/19 Page 4 of 23



No. 30 at 7).       As a result, Black Elk owed separate prepetition debts to FWS for

decommissioning work performed and to The Grand for its vessel support.

                                      Payments to The Grand

         On May 29, 2015, Black Elk paid The Grand $100,000.00. (ECF No. 30 at 4). The

Grand credited this payment to the balances of the seven invoices issued in December 2014 to

Black Elk that totaled $100,000.00. (ECF No. 30 at 4).

         Between June 10 and July 24, 2015, Black Elk remitted three separate payments to The

Grand, which totaled $700,000.00. (ECF No. 30 at 4–5). However, these payments did not

satisfy debts Black Elk owed The Grand. Rather, each payment was credited towards debts that

FWS owed The Grand. (ECF No. 30 at 7). The first payment of $100,000.00, which Black Elk

paid on June 10, 2015, was credited to six invoices The Grand sent FWS in March 2015. (ECF

No. 30 at 5). On June 26, 2015, Black Elk sent a second payment of $500,000.00, which The

Grand credited to twenty invoices owed by FWS that were issued between March and April

2015. (ECF No. 30 at 5–6). Black Elk sent a final payment of $100,000.00 on July 24, 2015.

(ECF No. 30 at 6). The Grand applied this payment to four invoices sent to FWS in April 2015,

which totaled $100,000.00. (ECF No. 30 at 6–7). In return for these payments, Black Elk

received a dollar-for-dollar reduction in the debt it owed FWS for the decommissioning services

FWS performed. (ECF No. 30 at 7). The result of these three payments was the simultaneous

reduction of (i) $700,000 of debt FWS owed The Grand; and (ii) $700,000 of debt Black Elk

owed FWS.

                          Trustee Seeks to Recover Black Elk’s Payments

         On October 6, 2017, the Trustee filed his complaint, initiating this adversary proceeding.

(ECF No. 1). The Trustee initially sought to recover all $800,000.00 Black Elk paid The Grand




4 / 23
         Case 17-03412 Document 42 Filed in TXSB on 07/30/19 Page 5 of 23



as avoidable transfers under the Bankruptcy Code. (ECF No. 1 at 1–2). The Trustee claims that

these payments satisfy the statutory requirements of preferential transfers under 11 U.S.C.

§ 547(b) or fraudulent transfers under § 548(a)(1)(B). Recovery is sought under 11 U.S.C. §

550. (ECF No. 1 at 2). The Trustee and The Grand filed cross motions for summary judgment

on November 30, 2018. (See ECF Nos. 32, 33).

         The Grand claims that, as a matter of law, Black Elk’s payments are not fraudulent

transfers because Black Elk received a reasonably equivalent value for the payments after FWS

reduced Black Elk’s debt in exchange for the payments Black Elk made to The Grand. (ECF No.

35 at 11). Secondly, The Grand asserts that Black Elk’s payments are not preferential transfers

because: (i) The Grand was not Black Elk’s creditor, (ii) the payments did not satisfy an

antecedent debt, and (iii) the alleged transfer fails the hypothetical liquidation test. (ECF No. 35

at 12–17). Finally, The Grand purports that Black Elk’s initial May 29, 2015 payment, which

satisfied Black Elk’s own debt, is subject to the new value defense in 11 U.S.C. § 547(c)(4).

(ECF No. 35 at 17–18).

         The Trustee’s motion for summary judgment asserts that the statutory requirements of

preferential transfers under § 547(b) are satisfied because the Bankruptcy Code does not

distinguish between a direct transferee and the creditor who benefitted from the transfer (in this

case, FWS). (ECF No. 32 at 9–14). The Trustee’s motion also seeks judgment on the recovery

of money The Grand received pursuant to § 550. (ECF No. 32 at 17–18). Lastly, the Trustee

disputes whether The Grand may claim new value as a defense against the avoidance of Black

Elk’s payments. (ECF No. 32 at 18–19).

         The Trustee’s motion for summary judgment abandons his argument that Black Elk’s

$100,000.00 payment to The Grand on May 29, 2015, may be avoided as a preferential transfer.




5 / 23
         Case 17-03412 Document 42 Filed in TXSB on 07/30/19 Page 6 of 23



(ECF No. 32 at 4). Although the Trustee claims that this payment constitutes a preferential

transfer under the Bankruptcy Code, he concedes that the new value defense under § 547(c)

applies to the May 2015 payment. (ECF No. 32 at 4).

         On January 14, 2019, the Court held a hearing on the cross motions for summary

judgment. At the hearing, the parties raised the issue of whether mandatory joinder of FWS was

required under the Federal Rules of Civil and Bankruptcy Procedure. The Court requested

additional briefing on the issue of mandatory joinder and took the matter under advisement.

                                           Jurisdiction

         The District Court has jurisdiction over this proceeding under 28 U.S.C. § 1334(a).

Pursuant to 28 U.S.C. § 157(a), this proceeding has been referred to the Bankruptcy Court by

General Order 2012-6.

                                             Analysis

                        Joinder Under Federal Rule of Civil Procedure 19

         The Grand argues that FWS is a necessary party to this litigation because only FWS may

assert affirmative defenses against a portion of the alleged transfers. (ECF No. 39 at 12–13).

The Grand also claims that the Trustee’s failure to join FWS is so prejudicial to its interests that

dismissal of this suit is warranted under Federal Rule of Civil Procedure 19(b). (ECF No. 39 at

14). In the Trustee’s view, FWS’s joinder is unnecessary because avoidance with respect to

initial or intermediate transferees, such as FWS, is not a prerequisite for recovery. (ECF No. 40

at 15). Additionally, the Trustee claims that denying FWS’s joinder will not prejudice The

Grand because the Trustee is limited to a single satisfaction under 11 U.S.C. § 550(d). (ECF No.

40 at 16).




6 / 23
         Case 17-03412 Document 42 Filed in TXSB on 07/30/19 Page 7 of 23



         Federal Rule of Civil Procedure 19(a)(1) applies to bankruptcy proceedings and states

that a party must be joined if:

   (A) in that person’s absence, the court cannot accord complete relief among existing
       parties; or

   (B) that person claims an interest relating to the subject of the action and is so situated
       that disposing of the action in the person’s absence may:

         (i)    As a practical matter impair or impede the person’s ability to protect the
                interest; or

         (ii)   leave an existing party subject to a substantial risk of incurring double,
                multiple, or otherwise inconsistent obligations because of the interest.

FED. R. BANKR. P. 7019. A determination of whether a party is indispensable is a “highly

practical, fact-based endeavor.” Pulitzer-Polster v. Pulitzer, 784 F.2d 1305, 1309 (5th Cir.

1986). The burden of establishing that a party is necessary initially rests on the advocate. Hood

v. City of Memphis, 570 F.3d. 625, 628 (5th Cir. 2009). After “an initial appraisal of the facts

indicates that a possibly necessary party is absent, the burden of disputing this initial appraisal

falls on the party who opposes joinder.” Pulitzer-Polster, 784 F.2d at 1309.

         Under Rule 19(a)(1)(A) and (B)(i) FWS’s joinder is not required in this adversary

proceeding. The stipulated facts indicate that Black Elk transferred $700,000.00 to The Grand.

(ECF No. 30 at 4–5). The Trustee’s complaint seeks to recover this $700,000.00 as an avoidable

preference. (ECF No. 1 at 1–2). As a result, this dispute focuses solely on Black Elk and The

Grand. The Grand does not allege that FWS controls any portion of the money the Trustee seeks

to recover, nor does FWS claim any right to the $700,000.00 in question. Further, because FWS

has no interest in this litigation, this litigation presents no threat of collateral estoppel or res

judicata. Accordingly, the Court may provide complete relief to the parties without joinder.




7 / 23
         Case 17-03412 Document 42 Filed in TXSB on 07/30/19 Page 8 of 23



FWS has no interest that would be impeded by a final verdict in this suit. See FED. R. CIV. P.

19(a)(1)(A), (B)(i).

         However, The Grand claims that FWS’s joinder is required under Rule 19(a)(1)(B)(ii)

because FWS may assert new value defenses against the purported transfers, reducing The

Grand’s exposure to “double multiple, or otherwise inconsistent obligations.” (ECF No. 39 at

14).

         At the outset, Rule 19(a)(1)(B) requires that the allegedly necessary party “claims an

interest relating to the subject of the action.” Case law distinguishes between a legally protected

interest, which supports joinder under Rule 19, and a financial interest, which does not. Liberty

Mut. Ins. Co. v. Treesdale, Inc., 419 F.3d 216, 230 (3d Cir. 2005). As discussed above, FWS

bears no liability for the purported $700,000.00 transfer made from Black Elk to The Grand.

Additionally, The Grand’s pleadings fail to identify exactly what these purported defenses are

and how they will reduce The Grand’s liability in this suit. At best, The Grand states that it

“lacks information necessary to assert defenses on [FWS’s] behalf.” (ECF No. 39 at 3). This

fails to carry the burden of demonstrating that FWS is a necessary party to this litigation or that

FWS has a legally protected interest in this suit, weighing against joinder.

         Even if the Court accepts the validity of FWS’s defenses as The Grand suggests, the

prejudice The Grand alleges is distinguishable from the harm encompassed by Rule 19. The

Fifth Circuit has held that the purpose of Rule 19 is to prevent “a double or otherwise

inconsistent liability.”   Pulitzer-Polster, 784 F.2d at 1312.      In Pulitzer-Polster, a family

commenced state court litigation against a corporation’s directors and officers, alleging

mismanagement. Id. at 1307. An individual family member later filed a separate suit against an

individual officer in federal court; however, that suit was dismissed under Rule 19 because it was




8 / 23
         Case 17-03412 Document 42 Filed in TXSB on 07/30/19 Page 9 of 23



duplicative of the state court suit. Id. The Fifth Circuit affirmed the dismissal, holding that the

federal suit subjected the officer to potential liability for the “same alleged misconduct causing

the same harm” as the state court suit, while the plaintiff could reap the benefit of damages in the

state court suit and a second recovery against the officer individually. Id. at 1312.

         The facts in this suit are distinguishable from those in Pulitzer-Polster. The Grand

alleges that it is materially harmed absent the ability of FWS to assert its new value defenses in

this litigation. (ECF No. 39 at 13). However, the harm alleged differs from the “double or

otherwise inconsistent liability” that justifies joinder.     Pulitzer-Polster, 784 F.2d at 1312

(emphasis added). The Trustee seeks to recover the alleged transfers in this suit from The Grand.

There is no second suit or party who seeks to hold The Grand liable for these same payments

from Black Elk. The Grand’s pleadings reflect this, acknowledging that the Trustee is “only

entitled to one recovery of each of the [t]ransfers in question.” (ECF No. 39 at 12). While The

Grand may bear greater liability in this single suit absent FWS’s participation, this fact alone

fails to satisfy the requirements of necessary joinder under Rule 19(a)(1)(B)(ii).

         The Grand’s joinder motion is denied.

                                   Summary Judgment Standard

         “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a). Federal Rule of Bankruptcy Procedure 7056 incorporates Federal Rule of

Civil Procedure 56 in adversary proceedings.         A party seeking summary judgment must

demonstrate the absence of a genuine dispute of material fact by establishing the absence of

evidence supporting an essential element of the non-movant’s case. Sossamon v. Lone Star State

of Tex., 560 F.3d 316, 326 (5th Cir. 2009). A genuine dispute of material fact is one that could




9 / 23
          Case 17-03412 Document 42 Filed in TXSB on 07/30/19 Page 10 of 23



affect the outcome of the action or allow a reasonable fact finder to find in favor of the non-

moving party. Gorman v. Verizon Wireless Tex., L.L.C., 753 F.3d 165, 170 (5th Cir. 2014)

(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

          In cases involving the interpretation of a contract, summary judgment is only appropriate

where the language of the contract is unambiguous. See Nowak v. Ironworkers Local 6 Pension

Fund, 81 F.3d 1182, 1192 (2d Cir. 1996); Cooper Indus., LLC v. Precision Castparts Corp.,

2016 WL 4939565, at *6 (S.D. Tex. Sept. 14, 2016).

          A court views the facts and evidence in the light most favorable to the non-moving party

at all times. Ben-Levi v. Brown, 136 S. Ct. 930 (2016). Nevertheless, the Court is not obligated

to search the record for the non-moving party’s evidence. Keen v. Miller Envtl. Grp., Inc., 702

F.3d 239, 249 (5th Cir. 2012). “Summary judgment may not be thwarted by conclusional

allegations, unsupported assertions, or presentation of only a scintilla of evidence.” Hemphill v.

State Farm Mut. Auto. Ins. Co., 805 F.3d 535, 538 (5th Cir. 2015), cert. denied,

136 S. Ct. 1715 (2016).

          A party asserting that a fact cannot be or is genuinely disputed must support that assertion

by citing to particular parts of materials in the record, showing that the materials cited do not

establish the absence or presence of a genuine dispute, or showing that an adverse party cannot

produce admissible evidence to support that fact. FED. R. CIV. P. 56(c)(1). The Court need

consider only the cited materials, but it may consider other materials in the record. FED. R. CIV.

P. 56(c)(3). The Court should not weigh the evidence. Wheat v. Fla. Par. Juvenile Justice

Comm’n, 811 F.3d 702, 713 (5th Cir. 2016). A credibility determination may not be part of the

summary judgment analysis. E.E.O.C. v. LHC Grp., Inc., 773 F.3d 688, 694 (5th Cir. 2014).

However, a party may object that the material cited to support or dispute a fact cannot be




10 / 23
          Case 17-03412 Document 42 Filed in TXSB on 07/30/19 Page 11 of 23



presented in a form that would be admissible in evidence. FED. R. CIV. P. 56(c)(2). Moreover,

the Court is not bound to search the record for the non-moving party’s evidence of material

issues. Willis v. Cleco Corp., 749 F.3d 314, 317 (5th Cir. 2014).

          “The moving party bears the initial responsibility of informing the district court of the

basis for its motion, and identifying those portions of the record which it believes demonstrate

the absence of a genuine issue of material fact.” Nola Spice Designs, LLC v. Haydel Enterprises,

Inc., 783 F.3d 527, 536 (5th Cir. 2015). The evidentiary support needed to meet the initial

summary judgment burden depends on whether the movant bears the ultimate burden of proof at

trial.

          If the movant bears the burden of proof on an issue, a successful motion must present

evidence entitling the movant to judgment at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 326

(1986). Upon an adequate showing, the burden shifts to the non-moving party to establish a

genuine dispute of material fact. FED. R. CIV. P. 56(c)(1); Celotex, 477 U.S. at 322–24. The

non-moving party must cite to specific evidence demonstrating a genuine dispute. FED. R. CIV.

P. 56(c)(1); Celotex, 477 U.S. at 324. The non-moving party must also “articulate the manner in

which that evidence supports that party’s claim.” Duffie v. United States, 600 F.3d 362, 371 (5th

Cir. 2010). Even if the movant meets its initial burden, the motion should be granted only if the

non-movant cannot show a genuine dispute of material fact.

                                           Avoidable Preference

          The parties first dispute whether the transfer from Black Elk to The Grand satisfies the

statutory requirements of § 547(b). To avoid a transfer from Black Elk as a preference, the

Trustee must demonstrate the transfers in question were:

          (1) to or for the benefit of a creditor;




11 / 23
          Case 17-03412 Document 42 Filed in TXSB on 07/30/19 Page 12 of 23



          (2) for or on account of an antecedent debt owed by the debtor before such
              transfer was made;

          (3) made while the debtor was insolvent;

          (4) made—

             (A) on or within 90 days before the date of the filing of the petition; or

             (B) between ninety days and one year before the date of the filing of the
                 petition, if such creditor at the time of such transfer was an insider; and

          (5) that enables such creditor to receive more than such creditor would receive
              if—

             (A) the case were a case under chapter 7 of this title;

             (B) the transfer had not been made; and

             (C) such creditor received payment of such debt to the extent provided by the
                 provisions of this title.

§ 547(b). While The Grand concedes that the alleged transfer occurred within 90 days of the

petition date while Black Elk was insolvent, it claims that the payment from Black Elk fails to

satisfy the remaining three elements of § 547(b). (ECF No. 35 at 12).

          The Grand first disputes whether Black Elk’s payments to The Grand satisfy § 547(b)(1).

The Grand alleges that the payments to FWS were not made “to or for the benefit of The Grand

as a creditor of [Black Elk].” In support of its assertion, The Grand cites Southmark Corp. v.

Southmark Personal Storage, Inc. (In re Southmark Corp.), 138 B.R. 831 (Bankr. N.D. Tex.

1992). The Grand claims that similar to Southmark, § 547(b)(1) should be narrowly interpreted.

The Grand claims that to benefit from a preferential transfer, a creditor must have a claim to the

purported transfer. (ECF No. 35 at 12). The Trustee responds with a broader interpretation of §

547(b)(1), claiming that § 547(b)(1) is satisfied because the payments in question benefitted

FWS, who was Black Elk’s creditor. (ECF No. 36 at 5).




12 / 23
          Case 17-03412 Document 42 Filed in TXSB on 07/30/19 Page 13 of 23



          In Southmark, a corporation’s subsidiary offered certain promissory notes as collateral for

a $2,089,404.00 loan from the bank. Id. at 832. The subsidiary and bank entered into a security

agreement, which required that the subsidiary repurchase the notes if they were in default for

more than sixty days and that the corporation guarantee the subsidiary’s debt to the bank. Id.

Two years later, the corporation transferred $221,708.00 to the bank under the guarantee to

repurchase defaulted notes. Id. Six months after the transfer, the corporation filed chapter 11

bankruptcy and sought to recover the $221,708.00 paid to the bank as an avoidable preference

under § 547(b). Id. at 833. The corporation alleged that its subsidiary was a creditor based on

intercompany obligations of $4,267,789.40 the corporation owed its subsidiary, which were

unrelated to the bank loan and guarantee. Id. at 833–34.

          The bankruptcy court rejected the corporation’s view of “a creditor” in light of § 547(b)

read as a whole. Id. at 834. Specifically, the requirement that the alleged transfer is made on

account of an antecedent debt in § 547(b)(2) required “liability on a claim.” Id. While the

corporation made the transfer to the bank pursuant to its obligations as guarantor of the security

agreement, no liability existed between the corporation and its subsidiary under the security

agreement. Id. As a result, based solely on the intercompany transfers, the transfer was not

made “on account of an antecedent debt” owed by the corporation to its subsidiary. Id.

          The Grand argues that the Southmark’s holding applies to the alleged transfer in this

dispute. (ECF No. 35 at 12). According to The Grand, Black Elk’s payments were credited

towards FWS’s invoices rather than Black Elk’s. (ECF No. 35 at 12). Thus, The Grand alleges

it was not Black Elk’s creditor under § 547(b)(1) because The Grand had no claim against Black

Elk for the payments in question. (ECF No. 35 at 12–13).




13 / 23
          Case 17-03412 Document 42 Filed in TXSB on 07/30/19 Page 14 of 23



          Although The Grand relies on Southmark, the facts in Southmark are wholly

distinguishable from this dispute. In Southmark, the corporation was directly liable to the bank

for its subsidiary’s debts.    138 B.R. at 832.     Although the corporation had liability to its

subsidiary, the transfer was not made on account of the debt to the affiliate. Id. Instead, the

transfer was made because of the direct liability of the corporation to the bank under the

gurantee. Id. In the present case, the Black Elk, as the transferor had no direct liability to the

The Grand, as transferee. However, Black Elk did have direct liability to FWS. Black Elk’s

payment was made because of the debt it owed FWS, and not because of any liability owed to

The Grand.      Indeed, the specific holding in Southmark was that “Southmark’s transfer to [the

transferee] was not made for or on account of its liability to [its subsidiary].” Southmark at 834.

          Further, setting aside the factual differences in Southmark, Section 547(b)(1) is broadly

written to allow for avoidance of transfers “to or for the benefit of a creditor.” See Southmark

Corp. v. Schulte, Roth, & Zabel, (In re Southmark Corp.), 88 F.3d 311, 318 (5th Cir. 1996)

(holding that no statutory difference existed between a “debt” and a “claim” under the “broad

statutory language of the preference statute”). This broad reading is supported by the presence of

the disjunctive “or,” which allows for a preference whether or not a creditor benefits from the

alleged transfer. § 547(b)(1). Similarly, § 547(b)(1) refers to “a creditor,” which implies that

any party within the definition of “creditor” in 11 U.S.C. § 101(10) may be liable for the alleged

preference. Had Congress intended for a narrower definition to apply, the statute would have

indicated that a preference may apply only to “the creditor who received the transfer” or “the

benefitting creditor.” § 547(b).

          A broad interpretation is further reinforced by the statutory goals of § 547(b). Circuits

agree that preference actions prevent creditors from rushing to seize a debtor’s assets prior to the




14 / 23
          Case 17-03412 Document 42 Filed in TXSB on 07/30/19 Page 15 of 23



petition date and ensuring fair and equal treatment among all creditors within a given class. See

Gulf Oil Corp. v. Fuel Oil Supply & Terminaling, Inc. (In re Fuel Oil Supply & Terminaling,

Inc.), 837 F.2d 224, 227 (5th Cir. 1988); Levit v. Ingersoll Rand Fin. Corp., 874 F.2d 1186, 1194

(7th Cir. 1989); Stoebner v. San Diego Gas & Elec. Co. (In re LGI Energy Sols.), 746 F.3d 350,

353 (8th Cir. 2014). A narrow interpretation of “a creditor” in § 547(b)(1) runs contrary to these

statutory goals and to the plain language of the statute.

          In this case, the parties have stipulated that FWS was Black Elk’s creditor when the

transfers were made. FWS had provided Black Elk with goods and services, which Black Elk

was obligated to pay for. (ECF No. 30 at 7). As a result, FWS held a claim against Black Elk

prior to the petition date, falling within the Bankruptcy Code’s definition of “a creditor.” §

101(10). The transfer to The Grand extinguished debts FWS owed The Grand. (ECF No. 30 at

7). This satisfies § 547(b)(1)’s requirement that the alleged preference is transferred “to or for

the benefit of a creditor.”

          While the bankruptcy court in Southmark held that § 547(b)(1) and (2) must be read

together, that application of the statute was a product of the facts of that case. 138 B.R. at 834.

However, the Court finds no such link between the first two elements of § 547(b) in the statutory

text. In fact, each provision employs non-specific language indicating their independence such

as “a creditor” in § 547(b)(1) and “an antecedent debt,” and “such transfer” in § 547(b)(2).

Section 547(b)(2) requires that an avoidable preference be “for or on account of an antecedent

debt owed by the debtor before such transfer was made.” The statutory text is broad and non-

specific, encompassing “an antecedent debt owed by the debtor.”

          The Grand maintains that even if the reduction in Black Elk’s debt to FWS is considered,

an antecedent debt does not exist because the transfer to The Grand did not reciprocally satisfy




15 / 23
          Case 17-03412 Document 42 Filed in TXSB on 07/30/19 Page 16 of 23



debts The Grand owed Black Elk.             (ECF No. 35 at 15).        However, in Southmark, the

intercompany liability bore no connection to the alleged transfer from the debtor, leading the

bankruptcy court to hold that “[a]n ‘antecedent debt owed by the debtor’ cannot be any

antecedent debt.” 138 B.R. at 834. In this case, the payment to The Grand simultaneously

reduced the debts of two parties: FWS’s debt to The Grand, and Black Elk’s debt to FWS,

distinguishing it from the guarantee in Southmark. (ECF No. 30 at 7). Accordingly, the transfers

from Black Elk to The Grand satisfy the requirement of “an antecedent debt owed by the debtor”

under § 547(b)(2).

          The Grand argues that this interpretation of § 547(b) leads to “absurd results” whereby

“one could sue literally any creditor to avoid a transfer made ‘for the benefit of’ another

creditor.” (ECF No. 37 at 4). However, The Grand’s view is a step removed from the realities

of this transaction. The Grand is not “any creditor” in this transaction as the recipient of

$700,000.00 in payments. Importantly, The Grand explicitly agreed to credit the payments to

debts FWS owed rather than those Black Elk owed. (ECF No. 35 at 6). The Grand was not a

stranger to the transaction. On these facts, absurd results will not be promoted.

          The final preference element at issue in this dispute is the hypothetical liquidation test in

§ 547(b)(5). The Grand claims that this element is not satisfied because Black Elk’s payments

failed to reduce Black Elk’s liability to The Grand. (ECF No. 35 at 17). Based on this liability,

The Grand believes it would receive the same distribution for its claim against Black Elk as

similarly situated creditors. (ECF No. 35 at 17). The Trustee opposes this view, arguing that

§ 547(b)(5) should be analyzed with regard to FWS’s alleged benefit and debt rather than Black

Elk’s.




16 / 23
          Case 17-03412 Document 42 Filed in TXSB on 07/30/19 Page 17 of 23



          The Grand’s view of § 547(b)(5) again fails to align with the statutory language. In

contrast to other elements of § 547(b), the hypothetical liquidation test in § 547(b)(5) is specific,

referencing “such creditor” and “such debt.” This refers to the creditor and antecedent debt

mentioned in § 547(b)(1) and (2). The Grand’s previous arguments purported that The Grand

was not a Black Elk creditor and that no antecedent debt existed because the alleged transfer

satisfied FWS’s debt rather than the Grand’s. (ECF No. 35 at 12, 15). However, in analyzing

§ 547(b)(5), The Grand shifts the focus of its argument to the debt Black Elk owed The Grand.

(ECF No. 35 at 17). The Grand’s attempt to switch the referenced transaction is foreclosed by

the statutory language, which requires that § 547(b)(5) examine “such creditor” and “such debt.”

The Grand cannot simultaneously argue that FWS is the creditor owed an antecedent debt in

§ 547(b)(1) and (2) and then pivot its argument to the debt Black Elk owes The Grand under

§ 547(b)(5). The statutory text requires that the Court examine whether FWS rather than the

Grand would receive a greater percentage in a hypothetical liquidation.

          To perform the hypothetical liquidation test, the Court must assume that the creditor

receives the value of the alleged transfer plus any distribution they would be entitled to in a

chapter 7 case. Elliott v. Frontier Props. (In re Lewis W. Shurtleff, Inc.), 778 F.2d 1416, 1421

(9th Cir. 1985). Practically, if unsecured creditors receive less than a 100% distribution in a

chapter 7, any additional payment received through an alleged transfer necessarily enables the

creditor to receive more than it would in a liquidation if the payment was not made. T.B. Westex

Foods, Inc. v. FDIC (In re TB. Westex Foods, Inc.), 950 F.2d 1187, 1192 (5th Cir. 1992).

          FWS filed a proof of claim for $6,348,633.81 of unsecured debt in Black Elk’s

bankruptcy case. (See Proof of Claim No. 233 at 2). The parties further stipulated that under

Black Elk’s confirmed plan of liquidation, general unsecured creditors would receive “less than




17 / 23
          Case 17-03412 Document 42 Filed in TXSB on 07/30/19 Page 18 of 23



full value or recovery on account of their allowed claims against [Black Elk’s] estate.” (ECF No.

30 at 8). It follows that Black Elk’s unsecured creditors would also receive less than a 100%

distribution in a chapter 7 liquidation. Thus, as an unsecured creditor, the $700,000.00 benefit

FWS received from Black Elk’s payments, would allow FWS to recover more than it would in a

hypothetical liquidation, satisfying § 547(b)(5). In re T.B. Westex Foods, Inc., 950 F.2d at 1192.

          The parties dispute whether the Trustee satisfied the elements of a preference under

§ 547. However, the Trustee demonstrated that the payment in question was made to a creditor,

on account of an antecedent debt, and enabled “such creditor” to receive more than they would in

a hypothetical liquidation. As a result, the transfer of $700,000.00 paid from Black Elk to The

Grand was a preference under § 547.

                                         New Value Defense

          Although the Trustee has established the elements of a preference, § 547(c)(4) prevents a

trustee from avoiding a transfer if the creditor “gave new value to or for the benefit of the

debtor.” The Bankruptcy Code defines “new value” as “money or money’s worth in goods,

services, or new credit . . .” § 547(a)(2).

          The Trustee and The Grand stipulated that Black Elk’s May 29, 2015, $100,000.00

payment to The Grand satisfied Black Elk’s own invoices. (ECF No. 30 at 4). The parties also

agree that after this payment, The Grand provided Black Elk with $369,136.00 of goods and

services. (ECF No. 30 at 8). This falls squarely within the new value defense in § 547(c)(4).

While Black Elk transferred money to The Grand, The Grand subsequently provided Black Elk

with goods and services, which exceeded the transfer. (ECF No. 30 at 8). As a result of this new

value, the Trustee may not avoid Black Elk’s May 29, 2015 transfer of $100,000.00 to the

Grand.




18 / 23
          Case 17-03412 Document 42 Filed in TXSB on 07/30/19 Page 19 of 23



          However, the Trustee’s motion for summary judgment also seeks to preclude The Grand

from asserting statutory defenses against the avoidance of the $700,000.00 transferred from

Black Elk, which satisfied FWS’s debts to The Grand. (ECF No. 32 at 18–19). The Grand’s

motion for summary judgment fails to raise a new value defense to the transfers it received,

which satisfied FWS’s debt. (ECF No. 35 at 17–18). Yet, The Grand’s response claims that the

Trustee cannot simultaneously argue that a preference exists under § 547(b) while advocating

that the statutory defenses to avoidance under § 547(c)(4) cannot apply. (ECF No. 37 at 8). The

Grand purports that if the statute focuses on the harm to the estate from the alleged preferential

transfer, the Court must also examine whether any new value benefits the estate. (ECF No. 37 at

8). The Trustee responds that the statutory language of § 547(c)(4) limits the new value defense

to the benefitting creditor, which is FWS rather than The Grand in this case. (ECF No. 40 at 2).

          Both parties cite the Eighth Circuit’s opinion in Stoebner v. San Diego Gas & Elec. Co.

(In re LGI Energy Solutions, Inc.), 746 F.3d 350, 356 (8th Cir. 2014) in support of their

positions. LGI Energy Solutions consolidated utility bills from service providers into invoices,

so its customers could make payments to LGI. Id. at 352. LGI would then distribute these

payments to individual utility companies. Id. While LGI contracted with utility customers, it

had no contractual obligations with utility service providers. Id.

          Under this arrangement, LGI made payments to two California utility companies in

November 2008, which continued to provide utility services to LGI’s customers. Id. LGI

invoiced those services, and the customers then paid LGI an additional $297,000.00. Id. By

then, LGI was in financial trouble and never remitted its customers’ payments to the utility

companies. Id. at 353. In February 2009, an involuntary bankruptcy petition was filed against

LGI, which placed these transactions within the ninety-day preference window in § 547. Id. at




19 / 23
          Case 17-03412 Document 42 Filed in TXSB on 07/30/19 Page 20 of 23



353. The Chapter 7 Trustee sued to recover the November payments LGI made to the utility

companies as preferential transfers. Id. at 353–54. The utility companies argued that any

preference should be reduced by the customers’ payment to LGI under the new value defense in

§ 547(c)(4). Id. The Trustee argued that the statutory use of “such customer” required that any

new value come from the utility companies who received the alleged preference and not LGI’s

customers. Id. at 354.

          The Eighth Circuit held that the Trustee’s view of “such creditor” was overly restrictive

in the context of the case. Id. at 356. The preferential payments from LGI benefitted not only

the utility companies who received the money, but also LGI’s customers, whose debts to the

utility companies were paid. Id. The Eighth Circuit also ruled that the equities of the transaction

favored applying the new value defense in § 547(c)(4) to the $270,000.00 LGI’s customers paid

after the alleged transfer. Id. at 353–54. Allowing the Trustee to recover the preferential

payments to the utility companies would enrich the bankruptcy estate while simultaneously

leaving LGI’s customers liable for debts they had already paid. Id.

          Although both parties in this dispute have heavily relied on LGI Energy to support their

positions, the facts in the Eighth Circuit’s decision are distinguishable from the present dispute.

In LGI Energy, the benefitting creditors were LGI’s customers, whose debts to the utility

companies were satisfied by the transfer. Id. at 353. The debtor, LGI, was effectively a conduit

for the payment, which received no benefit from the alleged preferential transfer.

          In this case, the alleged transfers were sent from Black Elk to The Grand, which

simultaneously reduced FWS’s debt to the Grand, and Black Elk’s debt to FWS. However, these

transfers did not alter Black Elk’s indebtedness to The Grand. (ECF No. 30 at 6–7). The

benefitting creditor in this transaction was FWS, whose debt to The Grand was reduced by the




20 / 23
          Case 17-03412 Document 42 Filed in TXSB on 07/30/19 Page 21 of 23



transfer as well as Black Elk, which reduced the debts it owed FWS. (ECF No. 30 at 6–7).

Unlike the debtor in LGI Energy, in this case, it was The Grand, which served as a conduit for

the payment and whose creditor relationship with the debtor, Black Elk, was unaffected by the

preferential transfer.

          Accordingly, allowing The Grand to assert a new value defense, given the fact that FWS

was the benefitting creditor, fails to align with plain text of the statute. Section 547(c)(4) states

that a trustee may not avoid a transfer “to or for the benefit of a creditor, to the extent that, after

such transfer, such creditor gave new value to or for the benefit of the debtor.” As stated above,

the benefitting creditor in this case is FWS, and the statutory language requires that “such

creditor” provide new value, which only FWS may assert in this case as the benefitting creditor.

          The equities of the case also caution against allowing The Grand to assert a new value

defense. In LGI Energy, the Eighth Circuit specifically noted the prejudice to LGI’s customers,

who stood to lose credit for their paid invoices, while the bankruptcy estate would obtain a

double recovery after it recovered the payment while discharging its customers’ debts. In re LGI

Energy Solutions, Inc., 746 F.3d at 353–54.           In this case, recovery of the $700,000.00

preferential payments to The Grand would not produce the same inequitable results. After the

recovery of the preferential transfers, FWS would remain liable for the debts it owed The Grand

while Black Elk would remain liable to FWS for its own debts. Importantly, the debts Black Elk

owed The Grand would remain unaffected after the preferences were recovered. The parties

would return to their relative positions and debts owed before the preferential payments were

made, which aligns with the statutory goals of the Bankruptcy Code to promote “equality of

distribution among creditors.” Id. at 353. Accordingly, The Grand may not assert a § 547(c)(4)

defense against the alleged preferential transfers.




21 / 23
          Case 17-03412 Document 42 Filed in TXSB on 07/30/19 Page 22 of 23



                          Recovery of the Preference under 11 U.S.C. § 550

          The Trustee’s motion for summary judgment next seeks to recover the avoided

preference from The Grand under 11 U.S.C. § 550. (ECF No. 32 at 17–18). While The Grand’s

motion and pleadings vigorously contest the application of § 547(b), it largely ignores § 550,

beyond claiming that FWS is the responsible party under § 550(a) as the ultimate beneficiary of

the transfer. (ECF No. 37 at 5).

          Section 550(a)(1) states that the Trustee may recover an avoided transfer, for the benefit

of the estate from, “the initial transferee of such transfer or the entity for whose benefit such

transfer was made.” As with previous sections of the Bankruptcy Code, the plain text of

§ 550(a)(1) imputes liability on both The Grand, as the initial transferee, and FWS, as the

benefitting party. Case law similarly supports The Grand’s liability for the transfer under

§ 550(a)(1). The Fifth Circuit held that an initial transferee is one who receives “dominion and

control over funds” directly from the debtor. See Cullen Center Bank & Trust v. Hensley (In re

Criswell), 102 F.3d 1411, 1419 (5th Cir. 1997) (quoting In re Coutee, 984 F.2d 138, 140–41 (5th

Cir. 1993)). Here, it is undisputed that The Grand received $700,000.00 in transfers from Black

Elk and exercised full control over the payment, placing it within both the statute and Fifth

Circuit’s definition of “initial transferee.” (ECF No. 30 at 7). Accordingly, the Trustee may

recover the $303,864.00 avoided preference from The Grand under § 550(a)(1).

                                         Fraudulent Transfer

          The Trustee’s complaint alleges that the three payments totaling $700,000.00 that Black

Elk paid The Grand constitute fraudulent transfers under 11 U.S.C. § 548. (ECF No. 1 at 2).

The Grand seeks a judgment declaring that Black Elk’s payments cannot be a fraudulent transfer

because Black Elk received reasonably equivalent value through the dollar-for-dollar reduction




22 / 23
          Case 17-03412 Document 42 Filed in TXSB on 07/30/19 Page 23 of 23



in debt Black Elk owed FWS because of the transfer. (ECF No. 35 at 9). The Trustee’s response

abandons this argument, agreeing that “reasonably equivalent value was received in exchange for

the [FWS] Invoice Payments.” (ECF No. 36 at 12).

          Section 548(a)(1)(B)(i) states that a fraudulent transfer may be avoided if the debtor

“received less than a reasonably equivalent value in exchange for such transfer or obligation.”

Given the parties agreement that Black Elk received a dollar-for-dollar reduction in debt on

account of the transfer, The Grand has satisfied its burden of demonstrating that the payments in

question were not fraudulent transfers under the Bankruptcy Code. Accordingly, the Trustee’s

cause of action for a fraudulent transfer is dismissed.

                                            Conclusion

          The Court will issue a Judgment consistent with this Memorandum Opinion.

          SIGNED July 30, 2019.


                                                  ___________________________________
                                                             Marvin Isgur
                                                  UNITED STATES BANKRUPTCY JUDGE




23 / 23
